DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation of “the elastic member provides a force between the seat and the strap pulling unit…” in lines 4-5 of claim 9 must be shown or the feature(s) canceled from the claim(s). The examiner notes the elastic member, identified by reference character “46” is shown but the interaction between the seat and the strap pulling unit is not clearly depicted.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 	Paragraph 0024, line 8 should be corrected as follows: “The cutting member 52 includes an upper blade 521 and a lower blade [[22]] 522 that are spaced apart from”	Paragraph 0027, line 17 should be corrected as follows, “the swing block 821. [[A]] The first plate 83 and the second plate are slightly…”
Appropriate correction is required.
The Specification is objected to because there appears to be subject matter therein that was not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.	The subject matter of Claim 3 (i.e., the recitation of “a pair of fixing blocks”) generally relates to and described by paragraphs 0022 and 0028 of the Specification.	The examiner notes that while the subject matter of Claim 3 has not been rejected for issues under 35 U.S.C. 112, the examiner has difficulty understanding how the fixing blocks (37) are incorporated into the cutting apparatus as claimed and how they are intended to operate with respect to the description of the associated subject matter provided in the disclosure and figures, i.e. how is the driving force of the shaft (34) transmitted to the fixing blocks (37) by the linking rods (35) and the clamping rods (36)? As such, the examiner has attempted to address these issues with the following inquiry. 	According to paragraph 0028, lines 14-17, when the driving member is actuated to drive the shaft (34), “the pivot portion 341 of the shaft 34 abuts against the linking member 53, and the upper blade 521 is pressed downward by the linking member 53 so that the cutting bevel 524 of the upper blade 521 is against the packing strap 200.” As best understood, by the examiner, the upper blade 521 is pressed downward by the linking member 53 because “the linking member 53 is inserted through the … second protrusion [of the upper blade],” as stated in paragraph 0024, such that the upper blade is moved down to cut the strap. 	However, according to paragraph 0028, lines 12-14, when the driving member is actuated to drive the shaft, “the shaft 34 links the link rods 35 to press against the clamping rods 36 to rotate relative to each other, so as to press the packing strap 200 through the fixing blocks.” As best understood by the examiner, one end of each of the link rods 35 is pivotally attached to the pivot portion of the shaft (34), and the other end of each of the link rods 35 are pivotally attached to an end of one of the clamping rods (36), wherein the other end of each of the clamping rods (36) is pivotally attached to the fixing blocks (37). As such, when the shaft is pressed downward, the linking rods 35 and clamping rods 36 spread outward, i.e., the “diamond shape” formed by the rods is flattened, and without any other constraints on the linking rods and clamping rods, it is unclear how the link rods (35) and clamping rods (36) impart a pressing force on the fixing blocks (37) to move them downward. 	However, the examiner notes the fixing blocks (37) are fixedly attached to the fixing plates (372, 373), as set forth in paragraph 0022, lines 20-21, and appear to be constrained by the fixing plates, such that the fixing plates (372, 373) move with the fixing blocks (37). After studying the figures, i.e. figs. 4, 5, 7-9 and 11, it appears as though the linking member (53) would also pass through at least the first fixing plate (373), i.e., the fixing plate closest to the upper cutter, such that the first fixing plate (373) would also be driven downward by the linking member (53) when pressed by the shaft (34). However, the examiner notes that this concept does not appear to expressly be disclosed in the applicant’s disclosure. Please see Applicant’s annotated fig. 4 for more information.
    PNG
    media_image1.png
    422
    581
    media_image1.png
    Greyscale
	With respect to paragraph 0028, lines 19-23, when the strap has been cut, “the control valve controls the high-pressure gas in the first chamber 313 to be exhausted, and the spring 39 pushes the sealing pad 32 and the pressing plate 33 upward, while the shaft 34, the link rods 35, the clamping rods 36 and the fixing blocks 37 are driven to their original positions. The fixing blocks 37 push the upper blade 521 back to perform the cutting operation again.” If the link rods (35) and the clamping rods (36) are free to pivot with respect to their pivotal connections to the shaft (34) and the fixing blocks (37), such that the “diamond shape” deforms to its original state, it is not clear to the examiner how the fixing blocks (37) are “driven to their original positions” without being constrained by some other structure that has not been disclosed.
Claim Objections
Claim 8 is objected to because of the following informalities:  	Claim 8, lines 7-8 should be corrected as follows, “and is close to the [[first]] second opening, and the second sensing member is connected to the driving member and is close to the [[second]] first opening.” The examiner notes this correction corresponds to the amendments made to paragraph 0026 of the disclosure provided in the Applicant’s response filed on January 27, 2022.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 2-3 recite, “a main body, including an accommodating member, the accommodating member being connected to a base.” It appears as though the “accommodating member” (14) is connected to the “base” (15) by at least “extension rods” (141) and “floating connection unit” (80). However, the accommodating member itself is not directly connected to the base. It is unclear what can and cannot be included within the scope of an “accommodating member being connected to a base.” It is unclear what structure connects the accommodating member to the base. 	Claim 1, lines 4-5 recite, “a strap pulling unit, disposed on the base, the strap pulling unit having a motor, the motor being provided with a first roller.” It appears as though the “strap pulling unit” (40), in addition to having the “motor” (42) and “first roller” (45), has at least a “seat” (41) for supporting the motor and first roller of the strap pulling unit relative to the base, as well as an unidentified bracket and axle shown in fig. 5 (please Applicant’s annotated fig. 5), that appear to engage with a pivot hole on an upper portion of the “seat” (41). As such, it is unclear what can and cannot be included, or what is intended to be included, within the scope of “a strap pulling unit, disposed on the base.” The examiner notes the “seat” 41 appears to be a critical element which facilitates the operation of many of the other claimed limitations set forth in claim 1.
    PNG
    media_image2.png
    400
    576
    media_image2.png
    Greyscale
	Claim 1, line 6 recites, “a driving member, disposed on the base...” According to paragraph 0024, lines 3-5, “[t]he positioning plate 51 is connected to one side of the seat 41 close to the receiving groove 412 and fixed to the driving member 31, so that the positioning plate 51 is disposed between the seat 41 and the strap pressing unit 30.” In other words, the “lower portion of the driving member,” identified with reference character “41” in fig. 4, appears to be connected to the “base” (15) by its connection to the “positioning plate” (51) which, in turn, is connected to the “seat” (41) disposed on the base. It is unclear what can and cannot be considered “the driving member being connected to the base” when there are other associated structures that form this connection and which are critical to the operation of the cutting apparatus.	Claim 1, lines 6-7 recites, “the driving member being connected to a shaft.” It appears as though the driving member (31) is part of the “strap pressing unit” (30), wherein the strap pressing unit is formed with at least a “lower portion of the driving member” (the structure identified in fig. 4 with reference character “31”) and an “upper portion of the driving member” (i.e., “pneumatic cylinder;” paragraph 0022, line 2) with a “sealing pad” (32), a “pressing plate” (33) and a “shaft” (34) formed therein. It is unclear what can and cannot be considered “the driving member being connected to a shaft,” as there are other associated structures involved in the “strap pressing unit” that allow for this connection, wherein the “driving member” itself is not directly connected to the “shaft” (34). Rather, the “shaft” (34) is attached to the “press plate” (33) which appears to be connected by the “sealing pad” (32) to the “driving member” (31).	Claim 1, lines 8-9 recite, “the positioning plate connected to the base.” The “positioning plate” (51) appears to be attached to the “seat” (41) which is positioned on the “base” (15). It is unclear what can and cannot be included within the scope of “the positioning plate being connected to the base” when there are other elements that appear critical to the operation of the cutting apparatus that support and connect the positioning plate relative to the base.	Claim 1, lines 11-12 recite, “the cutting member including an upper blade and a lower blade that are spaced apart from each other.” It is unclear which structural element define the relationship of the upper and lower blade of the cutting member with respect to the strap cutting unit, the driving member, the shaft of the driving member and the strap pulling unit as presently set forth in Claim 1.  Moreover, if the upper blade and the lower blade are “spaced apart from each other,” it is unclear, within the scope of the claim as currently written, if the upper blade and lower blade interact with one another or which elements interact to facilitate any such interaction.	Claim 1, lines 13-14 recite, “a linking member is fitted onto the support shaft, and the linking member is inserted through the first perforation and the second perforation.” The examiner notes the linking member is defined with respect to the first perforation of the positioning plate, the second perforation of the upper blade and the support shaft provided in the shaft hole of the positioning plate, the relationship between the linking member and the other aforementioned limitations, i.e. the strap pulling unit and the shaft of the driving member, is not defined within the claim. As such, it is unclear what structures define the linking member and the positioning plate with respect to the other structures of the cutting apparatus. Additionally, it is unclear what defines the linking members and its associated structures in a working relationship with respect to the strap pulling unit and the shaft of the driving member. In other words, the aforementioned limitation is incomplete because it omits essential structural cooperative relationships, wherein such omission amounts to a gap between necessary structural connections. 	Claim 4, lines 7-8 recite, “the swing block has a cross-sectional area less than that of the adjustment hole.” As shown in fig. 6, the adjustment hole (812) is an “X-shaped elongated hole” in communication with “a circular hole” (811) in the coupling seat (81), wherein the “swing block” 821 of the swing member (82) appears to be “accommodated in the circular hole 811” (paragraph 0027, line 6). Moreover, the as presently amended in the Specification in line 7, “[s]aid swing block 921 has a pair of protrusions 823,” wherein the “pair of protrusions” is a portion of the swing block that is “accommodated in and extends out of the adjustment hole 812” (paragraph 0027, lines 9-10). With respect to the recitation of “the swing block has a cross-sectional area less than that of the adjustment hole,” it is unclear how the cross-sectional area of the swing block (821) as a whole is less than that of the adjustment hole, when the circular portion of the “swing block” 821 appears to be sized to fit within the circular hole 811 to be at least partially restrained therein when the coupling seat (81) is fastened to the bottom of the base (15). 	Claim 5, lines 3-4 recite, “a center of the adjustment hole has a width less than the diameter of the adjustment hole.” The adjustment hole (812), shown in fig. 6, is an “X-shaped elongated hole.” It is unclear how any portion of the “X-shaped elongated hole” has a “diameter.” Examiner notes the “center [portion] of the adjustment hole” (812) has a width that is less than the width of either of the two ends of the adjustment hole (emphasis added).	Claim 6, lines 1-2 recite, “the swing block has a groove…” The examiner notes that, as presently amended in paragraph 0027, “[t]he groove is a U-shaped groove formed between … two protrusions 823.” However, no corresponding structure has been recited within the claims. It is unclear what structure forms the groove. 	Claim 6, line 2 recites, “a first plate and a second plate are connected to two sides of the swing block.” It is what structure of the swing block provides “two sides” on which the first and second plate are connected.can or cannot be considered a calculation unit within the scope of the claims as currently written.	● The claim does not define how “the second roller” and the “limiting members” are related to the previously claimed limitations. It is unclear what defines the second roller and the limiting members of the calculating unit with respect to the previously recited structures.	Claim 8, lines 5-7 recite, “the first sensing member is disposed above the base and is close to the first opening, and the second sensing member is connected to the driving member and is close to the second opening.” This limitation has the following issues:	● As presently amended, the Specification states in paragraph 0026, lines 6-8, “[t]he first sensing member 71 is connected to the cover plate 38 and is close to the second opening 162.” The examiner notes this statement accurately describes the location of the first sensing member as is evident from figs. 2 and 11. However, as presently written in claim 8, “the first sensing member is … close to the first opening.” In other words, the specification states the first sensing member is close to the second opening, but the claim requires the first sensing member to be close to the first opening. The scope of this limitation is indefinite because it is unclear what can and cannot be considered “close to the first opening” when the first sensing member is clearly described and depicted as being “close to the second opening 162.” 	● Moreover, with regards to the recitation of “the second sensing member is connected to the driving member,” the examiner notes that all of the structures are present on the package strap length cutting apparatus and are “close to” one another. However, it is unclear what structure connects the second sensing member to the driving member.  it is unclear what can and cannot be considered connecting the second sensing unit on the driving member, when the second sensing unit (72) is shown as being directly connected to the base (15) in figs. 3 and 11.	● As presently amended, the Specification states in paragraph 0026, lines 9-11, “the second sensing member 72 is disposed on the base 15 and is close to the first opening 161 and the calculation unit 60.” The examiner notes this statement accurately describes the location of the second sensing member as is evident from figs. 1-3, 10 and 11 of the Applicant’s disclosure. However, as presently written in claim 8, “the second sensing member is connected to the driving member and is close to the second opening.”  In other words, the specification states the second sensing member is close to the first opening, but the claim requires the second sensing member to be close to the second opening. The scope of this limitation is indefinite because it is unclear what can and cannot be considered “close to the second opening” when the second sensing member is clearly described and depicted as being “close to the first opening 161.” 
Status of the Claims
Claims 2, 3, 9 and 10 are objected to as being dependent upon a rejected base claim. However, the examiner notes claims 1-10 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
With regards to the Objection for Claim 9 set forth in the previous Office Action, the Applicant states on page 11 of the Remarks that the objection is traversed. However, the Applicant states in the last paragraph on page 11 and continuing onto page 12 of the Remarks, “[i]n the alternative, applicant has amended the language of original claim 9, which is now canceled and combined with claim 1, to read ‘the elastic member provides a force between 
Applicant's arguments filed January 27, 2022 have been fully considered and they are not persuasive. The examiner notes the amendments to claims 2, 3 and 9 appear to overcome the respective 112 set forth in the previous Office Action. However, the arguments with respect to the rest of the claims are not persuasive.	To the extend the Applicant still disagrees with the examiner’s drawing objection with respect to the subject matter of Claim 9, the examiner notes that the elastic member (46) appears to the oriented in different directions throughout the figures. For example, a vertical arm portion of the torsion spring is located proximate to the seat in figure 3. In other words, the vertical arm portion of the torsion spring is located at a position that is between the axle about which the strap pulling unit pivots relative to the seat and the seat itself. Conversely, in figures 5 and 11 of the Applicant’s disclosure, a structure that appears to be the same vertical arm portion of the torsion spring appears to extend upright from an opposite side of the axle with respect to the seat. The examiner understands utilizing an elastic member, such as a torsion spring, to provide a force between two structures is a common feature in many mechanical devices. However, the lack of consistency between the figures raises issues because there is no clear depiction of how the force is provided between the seat and the strap pulling unit.  	Regarding the Applicant’s arguments for the 112 rejections, the examiner notes that, where applicable, further explanation was provided in order to establish a more thorough explanation as to why specific limitations are indefinite.	On page 18, lines 3-24 the Applicant argues, “the Examiner’s rejections seek to inappropriately force addition of limitations contained in embodiments of the invention that are not necessary to understand the invention as claimed. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by a person having ordinary skill in the art (“PHOSITA”) … The Applicant respectfully argues that the threshold for a 35 U.S.C. 112(b) rejection has not been met because the Examiner has not provided a clear explanation as to why the claim language is indefinite thereby rendering the claim ambiguous by a PHOSITA.” The Applicant refers to MPEP § 2173 as a rational for why the 112 rejection is improper, citing “[w]e have cautioned against reading limitations in a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification” and “this court counsels the PTO to avoid temptation to limit broad claim terms solely on the basis of specification passages.”	More specifically, on page 19, lines 9-19, the Applicant argues with respect to the 112 rejection of Claim 1, lines 2-3, “[t]he Examiner’s rejection focuses on an embodiment of the invention involving an "accommodating member" (14) connected to the "base" (15) by at least "extension rods" (141) and "floating connection unit" (80). The addition of these limitations however are not necessary to understand the claim language as written. If claim 1 is to be given its broadest possible interpretation, a PHOSITA would understand that Applicant is claiming an “accommodating member” connected to a “base”. One could imagine an embodiment claimed by the Applicant that did not involve extension rods or a floating connection unit, and still function within the scope of Applicant’s invention. For example, the accommodating member could be a solid piece of metal that connects directly to the base without the need for extension rods or a floating connection unit. This variation would still be within what the Applicant considers his invention.”	The examiner respectfully disagrees. The examiner notes that while “[t]he addition of [the aforementioned] limitations are not necessary to understand the claim language as written” (emphasis added), the scope of the claim is indefinite because the claim does not define what can and cannot be included within the scope of an “accommodating member being connected to a base.”  	Similarly, on page 20, lines 7-17, the Applicant argues, “[t]he examiner’s rejection focuses on an embodiment of the invention involving a ‘‘‘seat’ (41) for supporting the motor and first roller of the strap pulling unit relative to the base, as well as an unidentified bracket and axle shown in fig. 5 that engage with a pivot hole on an upper portion of the ‘seat’ (41).’’ The addition of these limitations however are not necessary to understand the claim language as written.  If claim 1 is to be given its broadest possible interpretation, one could see that Applicant is claiming a ‘strap pulling unit’ disposed on a ‘base’ where the ‘strap pulling unit’ has a ‘motor’ with a ‘first roller.’ One could imagine an embodiment claimed by the Applicant that did not involve a seat, bracket, axle, or pivot hole.  For example, a strap pulling unit could be only a motor that has a first roller fixed to a base.”	The examiner respectfully disagrees. The examiner notes that while “[t]he addition of [the aforementioned] limitations are not necessary to understand the claim language as written” (emphasis added), the scope of the claim is indefinite because the claim does not define what can and cannot be included within the scope of an “a strap pulling unit disposed on the base” when structures involved with and associated with the strap pulling unit, i.e., the “seat,” are critical to the functioning of the “driving member” and the “strap cutting unit” within the scope of the disclosed invention.	The examiner notes this response is applicable to a majority of the Applicant’s arguments regarding the 112 rejections set forth in the prior Office Action, particularly the rejections reiterated in the present Office Action. 	On page 24, lines 5-15, the Applicant disagrees with the Examiner’s rejection that states “it is unclear how the linking member is configured to operate in conjunction with the strap pulling unit and the driving member” because “a PHOSITA would immediately understand the operability of the invention as described in the claims, specification, and figures.  Specifically, a PHOSITA would recognize that the strap pulling unit pulls the packing strap to cut by the strap cutting unit.  The strap cutting unit includes a linking member that pivots about the support shaft and is moved by the shaft (34) in a downward direction to affect the cutting of the packing strap and that the shaft is driven by the driving member. From the Examiner’s rejection, Applicant cannot understand where or in what way claim 1 would be indefinite to a PHOSITA.” 
	The examiner respectfully disagrees. The examiner notes the aforementioned description provided by the Applicant in the Remarks is not commensurate with the scope of claim 1. Moreover, each of the individual limitations preceding the strap cutting unit are recited separately without any indication of how they all interact with one another. In other words, while the linking member is defined with respect to the first perforation, the second perforation and the support shaft relative to the positioning plate, the relationship between the linking member and the other aforementioned limitations, i.e. the strap pulling unit and the driving member, is not defined within the claim. In this regard, the aforementioned limitation is incomplete because it omits essential structural cooperative relationships, wherein such omission amounts to a gap between necessary structural connections.	The Applicant’s arguments with regards to Claims 4 and 5 are moot in view of the new 112 rejection set forth above in response to the presently amended language.	On page 30, lines 12-20, the Applicant argues “that a PHOSITA would immediately understand the calculation unit (60), which is provided with a second roller (63) that is a calculating rubber wheel (see [0025] fifth sentence) engages with the packing strap (200) to measure the length of the packing strap (200) to be cut. Given that the calculation unit (60) is electrically connected to the control device (20) a PHOSITA would understand that the relative location of the calculation unit (60) need only be in contact with the packing strap (200) to perform the measurement.”	The examiner respectfully disagrees. First, the aforementioned explanation is not commensurate with the scope of the claim, i.e., the claims do not recite the “calculating rubber wheel engages with the packing strap to measure the length of the packing strap to be cut.” Moreover, as suggested by the Applicant’s citation of MPEP 2173, the examiner is “cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described.” Thus, while one who has read the specification may understand the calculating rubber wheel is in contact with the strap to be cut, this relationship is not specifically defined within the scope of the claim. Thus, it is unclear what defines the calculation unit and the second roller thereof within the scope of the claims as currently written. 	The Applicant’s arguments with regards to Claim 8 are moot in view of the new 112 rejection set forth above in response to the presently amended language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Hanifl (US Patent 4,404,881) discloses a lever mechanism with a link (28) passing through a perforation (16) in the blade (14).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        May 7, 2022



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/08/2022